
	
		III
		110th CONGRESS
		2d Session
		S. RES. 467
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 4, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the life of Myron
		  Cope.
	
	
		Whereas Myron Cope was a legendary Pittsburgher and voice
			 of the Pittsburgh Steelers for an unprecedented 35 seasons from 1970 to
			 2005;
		Whereas Myron Cope died the morning of February 27th,
			 2008, at the age of 79;
		Whereas it is the intent of the Senate to recognize and
			 pay tribute to the life of Myron Cope, his service to his community, and his
			 legacy with the Pittsburgh Steelers, the game of football, and the city of
			 Pittsburgh;
		Whereas Myron Cope is best known for his quirky catch
			 phrases and for creating the terrible towel, which is twirled at
			 Steelers games as a good luck charm and has since developed into an
			 international symbol of Pittsburgh Steelers pride;
		Whereas Myron Cope coined the phrase Immaculate
			 Reception, which became a household term to describe the game-winning
			 play in the Steelers’ 1972 American Football Conference Divisional playoff
			 victory against the Oakland Raiders, one of the most notable plays in all of
			 National Football League and sports history;
		Whereas Myron Cope spent the first half of his
			 professional career as one of the Nation's most widely read freelance sports
			 writers, writing for Sports Illustrated and the Saturday Evening Post;
		Whereas Myron Cope became the first professional football
			 broadcaster to be elected to the National Radio Hall of Fame in 2005;
		Whereas Myron Cope became so popular that the Steelers did
			 not try to replace him when he retired in 2005, instead downsizing from a 3-man
			 announcing team to 2;
		Whereas Myron Cope served his community on the board of
			 directors of the Pittsburgh Chapter of the Autism Society of America and the
			 highly successful Pittsburgh Vintage Grand Prix charity auto races, of which he
			 was a co-founder;
		Whereas Myron Cope also served on the Tournament Committee
			 of the Myron Cope/Foge Fazio Golf Tournament for Autistic Children;
		Whereas, in 1996, Myron Cope contributed his ownership of
			 The Terrible Towel trademarks to Allegheny Valley School, an
			 institution for the profoundly mentally and physically disabled;
		Whereas Myron Cope was born in Pittsburgh on January 23,
			 1929, and lived all but a few months of his life in Pittsburgh; and
		Whereas the passing of Myron Cope is a great loss to the
			 city of Pittsburgh and the game of football, and his life should be honored
			 with highest praise and respect for his heart of black and gold: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes Myron
			 Cope as a familiar voice to every Pittsburgher and football fan alike, and his
			 beloved persona which will live on in the hearts of Pittsburghers and Steelers
			 fans for generations to come; and
			(2)recognizes the
			 outstanding contributions of Myron Cope to the city of Pittsburgh, the game of
			 football, and the Pittsburgh Steelers.
			
